United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10610
                        Conference Calendar


ADOLPHUS PETTY,

                                    Plaintiff-Appellant,

versus

JOSEPH DOMINGUEZ, Warden, NFN MADDOX, Lieutenant,
NFN REYNA, Sergeant, NFN ADUDDELL, Correctional Officer III,
NFN HULEN, Correctional Officer III, NFN SIMMONS, Sergeant,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:03-CV-19
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Adolphus Petty appeals from the dismissal of his 42 U.S.C.

§ 1983 action as malicious because it was duplicative of his

earlier 42 U.S.C. § 1983 action.   Petty’s motion for an

injunction to preserve medical records is DENIED.   Petty contends

that the district court erred by dismissing his complaint

pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), because he was

not attempting to invalidate the result of any disciplinary


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10610
                                  -2-

hearing; that an interoffice memorandum attached to his appellate

brief demonstrates that he did invalidate the results of his

disciplinary hearing; and that the use of force against him

violated the Eighth Amendment.

     Petty does not contend that the district court erred by

finding that his second 42 U.S.C. § 1983 action was duplicative

of his first 42 U.S.C. § 1983 action and dismissing the action

because it was malicious.    Petty has failed to brief a

dispositive issue for appeal and has abandoned that issue.         See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Petty’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      This

court, on June 24, 2003, imposed the three-strikes sanction of 28

U.S.C. § 1915(g) on Petty.    Petty v. Kelly, No. 02-41231, 3-4

(5th Cir. Jun. 24, 2003).    We remind Petty that he may not

proceed in forma pauperis (IFP) in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.      See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED.   See 5TH CIR. 42.2.